Holmes, Judge,
delivered the opinion of the court.
This was a petition in equity for a specific performance of a contract in writing for the sale of a lot of ground, and for a deed to be executed on payment of the note given for the purchase money. The purchaser was put in possession and made valuable improvements. The vendor left the State. The petition was taken as confessed against him, and the answer of the other defendant admitted all the facts which were necessary in order to entitle the plaintiff to the relief prayed for. The decree appears to have been fully warranted by the case made, and was entirely in accordance with the equity and justice of the case. The respective rights and claims of the defendants to the money can be readily ascertained and determined on a direct application by motion of the court for that purpose.
We discover no ground for reversing the judgment which has been rendered.
The other judges concurring, the judgment is affirmed.